Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 10, 12, 13, 15, 30, 33-35, 38, 39, 41, 43, 45, 48, 77, 78, and 108-109 are pending.
Claims 33-35, 38, 39, 41, 43, and 45 are withdrawn from consideration.
Claims 1-7, 10, 12, 13, 15, 30, 48, 77, 78, and 108-109 are examined on the merits.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-7, 10, 12, 13, 15, 48, and 108-109 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims all directly or indirectly recite “plant cell culture.” Claim 5 which dependent on claim 1 recites, “wherein the first and second plant cell cultures are callus cultures or cell suspension cultures.” The presence of this as a dependent claim indicates that Applicant intends “plant cell culture,” to encompass more than its typical art accepted definition. The specification supports this interpretation due to its recitation of, “In certain/some embodiments the first and second plant cell cultures are callus cultures or cell suspension cultures” (paragraphs 6, 20, 32, 40). While Applicant is allowed to act as their own lexicographer, they must provide a limiting definition of the term if they intend to use a definition other than the typically art accepted definition. The specification fails to provide such a limiting definition. This means that a person of ordinary skill in the art is left to wonder what else may be encompassed in the phrase “plant cell culture.” As such, the metes and bounds of the claims cannot be determined.  

Response to Arguments - Indefiniteness
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant urges that the meaning or plant cell culture is definite. To support their position, Applicant that the specification describes numerous types of cell culture types and thus term is definite.
This argument is not persuasive, because the specification recites, “In certain/some embodiments the first and second plant cell cultures are callus cultures or cell suspension cultures.” The recitation of “In certain/some embodiments,” indicates that there are other types of embodiments, but fails to draw boundaries as to what those other embodiments are or are not. The examples Applicant cites from the specification fail to clarify this point, because they also are not limiting. Having defined boundaries around the meaning of the term “plant cell culture” is important, because it will dictate what qualifies as prior art and also bear on future infringement considerations if the instant case were allowed. Accordingly, the rejection is maintained.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10, 12-13, 15, 48, and 108-109 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by Stegemann et al 2012 (PNAS 109:7 p. 2434-2438).
The claims are drawn to methods of transferring genetic material comprising a) obtaining first and second plant cells b) mixing the first and second cultures to obtain a mixed culture and c) wounding cells of the mixed culture to produce at least one cell into which transfer of a genetic material has occurred wherein the method does not comprise protoplasting (claim 1), further comprising d) screening for at least one combined cell based on marker (claim 2), where the method has one the additional limitations in claim 3 including that the first plant cell culture comprises a native allele not present in the second cell culture (claim 3), wherein the genetic transfer comprises plastid or nuclear gene transfer (claims 108-109), wherein the combined cell comprises a native allele (claim 4), wherein the first or second plant cell culture comprises a plastid or nuclear encoded marker gene (claim 6), where the method has one the additional limitations in claim 7 including that one of plant cell culture are dicot cells (claim 7), wherein the plant is regenerated from a combined cell based on the presence of a marker gene (claims 10, 12, 13), where the method has one the additional limitations in claim 15 including that the plastid encoded marker gene is GFP (claim 15). Claim 48 is drawn to methods of transferring genetic material comprising a) obtaining first and second plant cells, b) wounding the first and second plant cell cultures, c) mixing the first and second cultures to obtain to produce at least one combined cell into which transfer of a genetic material has occurred wherein the method does not comprise protoplasting. 
Stegemann et al disclose making grafts (wounding both cultures) of two tobacco species (dicots) one having GFP and spectinomycin resistance gene chloroplast markers and another having a nuclear kanamycin resistance markers. The graft section is then cut and co-selected for cells having both spectinomycin and kanamycin resistance on a culture plate. Plants were regenerated from said cells. The starting material are grown on synthetic medium (right column p. 2437) which can be understood as a plant cell culture based on the intention of the instant application to expand the meaning of the phrase beyond its normal art accepted definition (See indefiniteness rejection above). Accordingly, claims 1-4, 6-7, 10, 12-13, 15, 48, and 108-109 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Stegemann et al.  

Response to Arguments - Claim Rejections - 35 USC § 102 - Stegeman
Applicant’s amendments filed 07/18/2022 have been fully considered but are not persuasive. 
Applicant urges that given the term “plant cell culture” would be understood to be plant cells in vitro that are no longer organized into tissues. Applicant further urges that the method of Stegeman requires stock scion grafting and formation of plasmodesmata between cells at the graft junction wherein the instant method does not require formation of plasmodesmata.  
This argument is not persuasive, because the instant case failed to define the metes and bounds of the phrase “plant cell culture.” The Examiner further posits that a person of ordinary skill in the art may consider a leaf explant “plant cell culture.” Yet under the rubric that Applicant is arguing instantly, a leaf explant would be excluded, because the tissue remains organized. Moreover, callus is a type of tissue. This further underlines the indefinite nature of the term “plant cell culture.” Given the indefinite nature of the term, “plant cell culture,” Stegeman still applies as prior art.   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., plasmodesmata are not formed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim(s) 1-4, 6-7, 10, 12-13, 15, 48, and 108 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by Maliga et al (WO 2012/092577 A1).
The claims are drawn to methods of transferring genetic material comprising a) obtaining first and second plant cells b) mixing the first and second cultures to obtain a mixed culture and c) wounding cells of the mixed culture to produce at least one cell into which transfer of a genetic material has occurred wherein the method does not comprise protoplasting (claim 1), further comprising d) screening for at least one combined cell based on a marker (claim 2), where the method has one the additional limitations in claim 3 including wherein the cultures are heteroplastomic (claim 3), wherein the genetic transfer comprises plastid or nuclear gene transfer (claims 108-109), wherein the combined cell comprises a transgene (claim 4), wherein the first or second plant cell culture comprises a plastid or nuclear encoded marker gene (claim 6), where the method has one the additional limitations in claim 7 including that one of plant cell culture are dicot cells (claim 7), wherein the plant is regenerated from a combined cell based on the presence of a marker gene (claims 10, 12, 13), where the method has one the additional limitations in claim 15 including that the dicot is tobacco (claim 15). Claim 48 is drawn to methods of transferring genetic material comprising a) obtaining first and second plant cells, b) wounding the first and second plant cell cultures, c) mixing the first and second cultures to obtain to produce at least one combined cell into which transfer of a genetic material has occurred wherein the method does not comprise protoplasting. 
Maliga et al disclose a method of transferring organelles in plants for creation of transgenic plants combining first and second plants via graft or combining tissue culture enabling cell to cell movement, culturing the plants, and selecting for cells expressing nuclear and plastid markers and regenerating a plant from said cells (p. 20, lines 21-26; claims). Note that grafting or combining tissue culture cells to allow for cell to cell movement would necessarily require wounding of the tissue. They disclose that DNA transferred can be heterologous and confer herbicide resistance or fluorescent proteins for selection and also that it could be practiced in a number of species including tobacco species (claims). Accordingly, claims 1-4, 6-7, 10, 12-13, 15, 48, and 108 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Maliga et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 30 remain rejected under 35 U.S.C. 103 as being unpatentable over Maliga et al (WO 2012/092577 A1) as applied to claims 1-4, 6-7, 10, 12-13, 15, 48, and 108 above.
	The claims are drawn to the method of claim 1 wherein the plant cell culture is a suspension or callus culture and wherein the mixed culture or progeny thereof is selected for the presence of a marker gene (claims 5 and 30). 
	Maliga et al teach all the limitations of claim 1 (see rejection under 35 USC 102 above). On page 20 lines 21-26 recite, “Intercellular movement of organelles should not be limited to intact plants, but should be applicable to any two cells making a new contact enabling cell-to-cell movement of plant organelles. Such cells may be in tissue culture, said first and second plants comprising distinct plastid and nuclear genetic markers, enabling selection for PGT events. Recovery of PGT (organelle) events in tissue culture may be particularly beneficial when grafting is technically challenging, such as in monocotyledonous plants.” 
	Maliga et al do not teach that the culture is cell suspension or callus culture.
	At the time of filing, it would have been prima facie obvious for a person or ordinary skill in the art to practice the method of Maliga et al using callus or cell suspension culture as starting materials given the passage quoted above and the fact that callus culture is a type of plant cell tissue culture which generically taught by Maliga et al. A person of ordinary skill would have been particularly motivated use this modified approach in monocots given the difficulties with grafting monocots as indicated above. Further, a person of ordinary skill in the art would have been motivated use a selection scheme as taught by Maliga et al. Accordingly, claims 5 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maliga et al. 

Claims 77-78 remain rejected under 35 U.S.C. 103 as being unpatentable over Maliga et al (WO 2012/092577 A1) as applied to claims 1-4, 6-7, 10, 12-13, 15, 48, and 108 above, and further in view of Doudna et al (US 2014/0068797 A1).
The claims are drawn to methods that amount to claims 1 and 48 wherein the first plant cell culture comprises a recombinant DNA transgene comprising a sequence encoding a site-specific nuclease operably linked to a first promoter to produce a product cell having at least one edit.
Maliga et al teach all the limitations of claims 1 and 48. See rejection under 35 USC 102 above.  
Maliga et al do not teach that a plant cell culture comprises a transgene encoding a site-specific nuclease.
Doudna et al teach the CRISPR/Cas9 sit specific nuclease system of genome modification and suggest that protoplast fusion is one of the suitable ways of introducing exogenous DNA molecule to plant cells. 
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to modify the teachings of Maliga et al with the teachings of Doudna et al by having the first cell culture carrying Cas9 and guide RNA transgenes to the end of making desirable genomic modifications in the combined cells formed. These nuclease and guide RNA transgenes could be carried in the plastid genome and the resultant plant could be used a pollen parent such that the modified nuclear DNA could be transferred but the transgenic plastid genome would remain with the maternal parent. A person of ordinary skill in the art would have been motivated to combine the methods given the suggestion of Doudna et al that protoplast fusion is one of the suitable ways for introducing the CRISPR/Cas9 system to plants cells and that the by introducing useful genomic modifications could be achieved by transferring cytoplasm. A person of ordinary skill in the art would have been motivated to use the CRISPR system of Doudna et al in the method of Maliga et al as it would allow them to modify the genome of the combined plant without the requirement of traditional transformation steps. Accordingly, claims 77-78 is/are rejected under 35 U.S.C. 103 as being obvious. 

Response to Arguments - Claim Rejections - 35 USC § 102 and 103 - Maliga
Applicant’s amendments filed 07/18/2022 have been fully considered but are not persuasive. 
Applicant urges that “plant cell culture” refers to where the cells are no longer organized into tissue.
	This argument is not persuasive, the phrase “plant cell culture” remains indefinite. Also note that callus is a type of tissue. 
	Moreover, Maliga’s teaching that, “Intercellular movement of organelles should not be limited to intact plants, but should be applicable to any two cells making a new contact enabling cell-to-cell movement of plant organelles. Such cells may be in tissue culture, said first and second plants comprising distinct plastid and nuclear genetic markers, enabling selection for PGT events. Recovery of PGT (organelle) events in tissue culture may be particularly beneficial when grafting is technically challenging, such as in monocotyledonous plants,” clearly indicates that Maliga intended to use their methods starting with cultured cells. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., plasmodesmata are not formed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663